Citation Nr: 0615561	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
spine disorders.

2.  Entitlement to service connection for bilateral knee 
arthritis.

3.  Entitlement to service connection for bilateral hamstring 
injuries.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a March 2006 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the June 2002 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. 
§ 20.707 (2005).  In March 2006, the veteran responded that 
he did not want an additional hearing.  


FINDINGS OF FACT

1.  Cervical and lumbar spine pain is considered to be a 
symptom of a disability; there is no objective medical 
evidence of a current disability, manifested by cervical and 
lumbar spine pain, that is found to be related to service.

2.  The medical evidence does not include a current diagnosis 
of bilateral knee arthritis and bilateral knee pain is 
considered to be a symptom of a disability.  

3.  The medical evidence does not include a current diagnosis 
with respect to residuals of a bilateral hamstring injury.  


CONCLUSION OF LAW

Service connection for cervical, lumbar, bilateral knee, and 
the residuals of a bilateral hamstring injury are denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board involve claims of entitlement to 
service connection for cervical and lumbar spine disorders, 
bilateral knee arthritis, and residuals of bilateral 
hamstring injuries.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one that requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

During his Travel Board hearing as well as in connection with 
his February 2001 VA examination, the veteran contends that 
his back impairment is due to a back injury sustained as a 
result of falling from a tank during service in 1981.  
Although this incident is not corroborated by his service 
medical records, service medical records reflects complaints 
of, and treatment for, cervical and thoracic spine pain as 
well as findings of rhomboid strain and musculoskeletal 
strain.  These records also show that the veteran complained 
of recurrent knee and thigh pain and findings included right 
knee tendinitis, hamstring strain, and hamstring tendinitis.  
However, objective medical evidence of these disorders are 
not clearly indicated within the service medical records.  
Overall, the Board finds the service medical records provide 
evidence against these claims. 

Post-service medical records, to include reports of VA 
medical examinations conducted in February 2001 and December 
2002, reflect the veteran's complaints of pain in connection 
with his claimed disorders; however, these medical records to 
not include findings of back, knee, or hamstring pathology 
and they do not reflect diagnoses of a current back 
disability, arthritis of the knees, or residuals of a 
hamstring injury.  These records also reflect that the 
veteran had normal thoracic back and knees upon x-ray 
examination.  Accordingly, the post-service treatment records 
provide evidence which is contrary to the veteran's claims 
and provides, overall, evidence against these claims.  

It is noted that the veteran sought private medical treatment 
for complaints of neck and low back pain in June 2002, 
subsequent to his involvement in a motor vehicle accident 
twelve days previously in which his automobile was hit from 
the rear (after service).  A report in connection with this 
treatment notes that the veteran denied "any previous neck 
or low back pain."  Such a statement from the veteran 
provides very negative evidence against his claim that he had 
neck and back pain during service, before this accident, or 
that he has a disorder related to service.

A cervical spine series and computed tomography (CT) scan in 
connection with this period of treatment are negative with 
the exception of an old avulsion fracture from the dorso 
spinous process of C6.  The significance of this finding is 
not clear in light of extensive evidence indicating no 
objective evidence of a disability in the neck.  Based on a 
review of the total medical record, the Board finds this CT 
scan is entitled to limited probative weight. 

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for cervical and lumbar spine disorders, bilateral knee 
arthritis, or the residuals of bilateral hamstring injuries 
because it is found that there is no current diagnosis of 
such impairment.  In this regard, the Board acknowledges the 
old avulsion fracture noted on CT scan in June 2002; however, 
inasmuch as this finding is subsequent to the February 2001 
VA examination report, which found no spine disorder at the 
time of examination, the Board finds that this evidence does 
not support the veteran's claim for a disorder caused by the 
veteran's service from 1980 to 2001.  Further, the veteran's 
own statement in June 2002 provides evidence against this 
claim. 

While the Board acknowledges that the veteran has complained 
of back pain and knee pain, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, overall, the Board 
finds inadequate medical evidence of a cervical or lumbar 
spine disability or a disorder of the knees, to include 
arthritis, providing more evidence against these claims.

The Board has reviewed the medical evidence carefully and 
finds the February 2001 VA examination report is entitled to 
the greatest probative weight and provides more medical 
evidence against these claims.

In summary, service connection cannot be granted because 
there is no current identifiable disability of the cervical 
or lumbar spine, bilateral knees, or bilateral hamstring 
related to service.  See also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for cervical and lumbar disorders, 
bilateral knee arthritis, and residuals of bilateral 
hamstring injury.  

The Board has considered the veteran's statements in support 
of his argument that he has cervical and lumbar disorders, 
bilateral knee arthritis, and residuals of bilateral 
hamstring injury that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, the veteran's claims must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's back, knee, and hamstring 
claims, such rule is not for application with respect to 
these issues.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in June 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the March 2002 statement of the case 
and February 2006 supplemental statement of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  

The Board observes that notice was not provided before the 
May 2001 rating decision.  However, the RO did furnish VCAA 
notice to the veteran regarding these issues in June 2004.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A. § 5103(a) with 
respect to the issues addressed in the 2001 rating decision, 
such that defect as to timing was cured.  Moreover, the June 
2004 letter to the veteran asked him to provide, pursuant to 
38 C.F.R. § 3.159(b)(1), any evidence in possession that was 
pertinent to the appeal. Id. at 121.  Thus, the Board finds 
that the RO has provided all required notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA and private treatment 
records, and he has been afforded two VA examinations as well 
as a Travel Board hearing before a Veterans Law Judge in 
connection with this claim.  The veteran has not identified 
any additional evidence pertinent to the appeal.  There being 
no other indication or allegation that additional relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims. 

ORDER

Service connection for cervical and lumbar spine disorders is 
denied.

Service connection for bilateral knee arthritis is denied.

Service connection for bilateral hamstring injuries is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


